DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 15 December 2021, with respect to claim 1 have been fully considered and are persuasive, particularly in that none of the cited references discloses the plurality of strip-shaped columnar pressure-sensitive adhesive structures.  The rejection of 15 September 2021 has been withdrawn. 
Regarding claim 21, Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive. Applicant argues that Fuchida does not disclose the claimed spherical particles for scattering light, with diameters in a range from 1 µm to 40 µm. However, Fuchida discloses the spherical particles having diameters of 1 µm to 4 µm in paragraph [0009]. Therefore, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (US 2017/0190972) in view of Fuchida et al. (US 2019/0285937).
Regarding claim 21, Kuriyama discloses a liquid crystal display panel (see figure 1, for instance), comprising: a liquid crystal panel (11), a light control panel (18), and a polarizer (1) located on a surface of the liquid crystal panel (11) away from the light 
Fuchida discloses a liquid crystal display panel (see figure 1, for instance), comprising a light adjustment structure (‘light-diffusable fine particles’, [0008]-[0009]) within the pressure-sensitive adhesive layer (20) is configured to adjust a propagation path of light emitted from the liquid crystal panel by means of refraction or total reflection ([0038]), wherein the light adjustment structure comprises a plurality of spherical particles for scattering light ([0008]-[0009]), the spherical particles are uniformly distributed in the pressure- sensitive adhesive layer (20), and a diameter of each spherical particle is in a range from 1 um to 40 um ([0009]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light adjustment structure within the pressure-sensitive adhesive layer as Fuchida in the adhesive layer of Kuriyama. The motivation for doing so would have been to remarkably suppress moire occurrence while obtaining excellent display characteristics from underlying layers, as taught by Fuchida ([0048]).

Regarding claim 23, Kuriyama in view of Fuchida discloses the liquid crystal display panel of claim 1, wherein a refractive index of the light adjustment structure is in a range from 1.5 to 2.0 (Fuchida [0063]).
Regarding claim 24, Kuriyama in view of Fuchida discloses the liquid crystal display panel of claim 23, wherein a material of the light adjustment structure is a transparent material (Fuchida, [0063]).
Regarding claim 25, Kuriyama in view of Fuchida discloses the liquid crystal display panel of claim 24, wherein the transparent material is acrylic resin or silica (Fuchida, [0064]).
Regarding claim 26, Kuriyama in view of Fuchida discloses the liquid crystal display panel of claim 21, wherein the polarizer (Fuchida, 10) further comprises a first protective film layer, a polyvinyl alcohol film layer and the second protective film layer that are sequentially stacked on a surface of the pressure-sensitive adhesive layer away from the liquid crystal panel (Fuchida, [0023]).
Regarding claim 27, Kuriyama in view of Fuchida discloses the liquid crystal display panel of claim 26, wherein the light control panel comprises a plurality of signal lines extending along a first direction and a second direction that cross each other, and the plurality of signal lines is a zigzag wiring ([0002], “A typical drive system is static driving; however, multiplex driving has become common, and a passive matrix and, in recent years, an active matrix (AM) in which a TFT (thin film transistor), a TFD (thin film diode), or another device is used for driving have become mainstream.”).
Regarding claim 29, Kuriyama in view of Fuchida discloses a display device comprising a backlight module and the liquid crystal display panel of claim 21, wherein the backlight module is located on a surface of the light control panel away from the liquid crystal display panel.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Fuchida, and in further view of Asakura et al. (US 2019/0162997).
Regarding claim 28, Kuriyama in view of Fuchida discloses the liquid crystal display panel of claim 27, wherein the light control panel further comprises a plurality of light control units defined by the plurality of signal lines that are intersected ([0002], “A typical drive system is static driving; however, multiplex driving has become common, and a passive matrix and, in recent years, an active matrix (AM) in which a TFT (thin film transistor), a TFD (thin film diode), or another device is used for driving have become mainstream.”), wherein the liquid crystal panel comprises a plurality of grid lines extending along the first direction and the second direction that cross each other. However, Kuriyama in view of Fuchida does not expressly disclose wherein the plurality of grid lines defines a plurality of sub-pixel units, N of the plurality of sub-pixel units continuously arranged along the first direction form one pixel unit, and N is a positive integer, wherein the plurality of pixel units and the plurality of light control units are arranged in an array, wherein along the first direction, a maximum length of one of the plurality of light control units is m times a length of one of the plurality of pixel units; along the second direction, a width of one of the plurality of light control units is n times a width of one of the plurality of pixel units; and m and n are positive integers.
Asakura discloses a liquid crystal display (see figures 1A-1B, for instance), wherein the plurality of grid lines defines a plurality of sub-pixel units (see figure 1A), N of the plurality of sub-pixel units (including elements 123) continuously arranged along the first direction form one pixel unit, and N is a positive integer, wherein the plurality of pixel units and the plurality of light control units (133-135) are arranged in an array, wherein along the first direction (horizontal direction of fig. 1a), a maximum length of one of the plurality of light control units (133-135) is m times (in this case, two times, as each louver element corresponds to three sub-pixel lengths, as per figure 1A) a length of one of the plurality of pixel units (123); along the second direction (vertical direction of fig. 1A), a width of one of the plurality of light control units is n times (three times, as per fig. 1A) a width of one of the plurality of pixel units; and m and n are positive integers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light control and sub-pixel structure as Asakura in the device of Kuriyama. The motivation for doing so would have been to more tightly control viewing angle according to the designer’s optimization, as taught by Asakura ([0005)).
Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 recites, inter alia, a liquid crystal display panel, comprising: a liquid crystal panel, a light control panel, and a polarizer located on a surface of the liquid crystal panel away from the light control panel that are stacked, wherein the polarizer comprises a pressure-sensitive adhesive layer in contact with the liquid crystal panel, and a light adjustment structure within the pressure-sensitive adhesive layer is configured to adjust a propagation path of light emitted from the liquid crystal panel by means of refraction or total reflection, wherein the pressure-sensitive adhesive layer comprises a plurality of strip- shaped columnar pressure-sensitive adhesive structures and a plurality of strip- shaped columnar via holes that are closely arranged alternately, and the light adjustment structure comprises a plurality of columnar scattering structures filled in the plurality of strip-shaped columnar via holes.
None of the prior art of record alone or in combination discloses the claimed invention.
Kuriyama et al. (US 2017/0190972) discloses a liquid crystal display panel, comprising: a liquid crystal panel, a light control panel, and a polarizer located on a surface of the liquid crystal panel away from the light control panel that are stacked, wherein the polarizer comprises a pressure-sensitive adhesive layer in contact with the liquid crystal panel, and a light adjustment structure within the pressure-sensitive adhesive layer is configured to adjust a propagation path of light emitted from the liquid crystal panel by means of refraction or total reflection.
However, Kuriyama does not expressly disclose wherein the pressure-sensitive adhesive layer comprises a plurality of strip- shaped columnar pressure-sensitive adhesive structures and a plurality of strip- shaped columnar via holes that are closely arranged alternately, and the light adjustment structure comprises a plurality of columnar scattering structures filled in the plurality of strip-shaped columnar via holes, nor would it have been obvious to do so in combination.
Claims 6, 8-15 and 20 are allowable by virtue of dependency from claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/11/2022